Citation Nr: 0821018	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  07-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction times two. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Hoeft, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to August 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied the veteran's 
claim for service connection for coronary artery disease, 
status post myocardial infarction times two.  


FINDING OF FACT

The veteran's current heart condition was not present until 
many years after service, and was not manifested during the 
first year after active service.  


CONCLUSION OF LAW

Coronary artery disease, status post myocardial infarction 
times two was not incurred in or aggravated by service, and 
may not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he had undetected build-up in his 
arteries during his active duty, and that his heart condition 
was further exacerbated by stress during service.  
Accordingly, he believes service connection is warranted for 
coronary artery disease. 


I. Duties to Notify and Assist

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in March 
2005 and July 2005 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The letters were provided prior to the 
adjudication of the claim, and specifically informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of this information, such notice is moot as to the 
claim for service connection denied in this decision, because 
no disability rating or effective date for service connection 
will be assigned.  Proceeding with the appeals at this time 
does not therefore inure to the veteran's prejudice.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has declined a hearing.  The veteran 
has not been afforded an examination for his claimed coronary 
artery disease, status post myocardial infarction times two. 
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the veteran has a 
current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of the disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002).  Further, the evidence of a link 
between the current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will 
be discussed below, there is no competent evidence that the 
claimed coronary artery disease may be related to service.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

II. Service Connection

Service connection may be granted for disability because of a 
disease or injury that was incurred or aggravated by service.  
38 U.S.C.A. § 1110, 1112, 1113, 1137;   
 38 C.F.R. §§ 3.303.  If a chronic disorder such as 
cardiovascular disease is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Furthermore, in determining whether a claimed benefit is 
warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran's coronary artery disease is due to 
service.  Significantly, the service medical records do not 
contain any references to the specific cardiovascular disease 
for which the veteran is currently seeking service 
connection.  The report of a medical examination conducted 
upon separation from service in July 1992 showed that the 
heart was normal.  Also in July 1992, a VA pathology 
screening report revealed that the veteran's cholesterol and 
triglyceride levels were well within normal range.  A 
radiologic report dated the same, demonstrated a normal 
heart, as did all such radiologic reports rendered through 
out the veteran's time in service.  In fact, over the course 
of the thirteen years in which the veteran served, the 
medical records are completely silent as to complaint, 
treatment, or diagnosis of coronary artery disease, or any 
other cardiovascular abnormalities.  Notably, there is also 
no evidence of any chronic problems involving the heart 
within a year after separation from service.  

The Board acknowledges that the veteran currently suffers 
from a very serious diagnosis of coronary artery disease.  
His latest medical records and most recent medical history 
clearly establish this fact.  However, there is no medical 
evidence to link it to service, or to identify its 
manifestation within the year following service.  The 
earliest post service indication of the currently claimed 
heart condition is in 1996, nearly four years after 
separation from service, at which time the veteran had a 
stent placed in his left anterior descending artery and 
angioplasty was performed.  The Board notes that the veteran 
has not given any history of continuity of symptomatology 
since service, and there is no other reason to believe that 
the current disorder may be related to service.

In fact, the evidence suggests the likelihood that the heart 
problems are related to other facts besides service.  In 
1998, upon admission to the emergency room for his first 
myocardial infarction, private medical records revealed that 
the veteran's family history was positive for heart disease.  
The record on appeal is replete with similar notations to the 
veteran's family history of cardiovascular disease, as well 
as references to his heavy tobacco use and nicotine 
dependence.  Notably, there was no mention of the veteran's 
period of service in connection with his heart condition.  

The Board has also noted that the veteran provided his own 
statements which are to the effect that his heart problems 
are related to service.  However, while competent to report 
on observed manifestations, the veteran, as a layman, is not 
competent to provide a medical opinion as to the actual 
diagnosis or etiology of his symptoms. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Therefore, after a careful review of the record, the Board 
finds that the
preponderance of the evidence is against entitlement to 
service connection.  The veteran's current heart condition, 
to include coronary artery disease, status post myocardial 
infarction times two, was first demonstrated several years 
after service, and has not been shown to be related to any 
events therein.  Accordingly, the Board concludes that 
coronary artery disease was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.


ORDER

Service connection for coronary artery disease, status post 
myocardial infarction times two is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


